UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7549


MARCO BATES,

                  Petitioner - Appellant,

          v.

MCKITHER BODISON, Warden of Lieber Correctional Institution,

                  Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.     Henry M. Herlong, Jr., Senior
District Judge. (0:08-cv-02273-HMH)


Submitted:     December 31, 2009            Decided:   March 1, 2010


Before MOTZ, KING, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Marco Bates, Appellant Pro Se.    William Edgar Salter, III,
Assistant  Attorney  General, Donald   John  Zelenka,  Deputy
Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Marco Bates seeks to appeal the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 28 U.S.C. § 2254 (2006) petition.                             The order is

not    appealable       unless     a     circuit      justice      or    judge    issues    a

certificate       of    appealability.               See     28    U.S.C.      § 2253(c)(1)

(2006).    A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28    U.S.C.    § 2253(c)(2)           (2006).         A    prisoner     satisfies       this

standard   by     demonstrating          that       reasonable     jurists       would   find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling by the district court is likewise debatable.                            See Miller-

El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel,

529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th

Cir.   2001).          We   have    independently           reviewed     the    record   and

conclude       that     Bates      has    not       made    the    requisite       showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the    court      and    argument         would    not   aid   the     decisional

process.

                                                                                  DISMISSED



                                                2